PER CURIAM.
Appellant appeals from the summary denial of his petition for writ of habeas corpus, which this court has elected to treat as a motion for postconviction relief under Florida Rule of Criminal Procedure 3.850. Upon examination of the record, we find that on August 4, 1978, the trial court imposed judgment and sentence for the same offense in two separate eases, Case No. CRC78-1110CFANO-C and Case No. CRC7501193CFASO. We also find, however, that on September 5, 1978, the trial court vacated the sentence imposed in Case No. CRC78-1110CFANO-C leaving only the sentence imposed in Case No. CRC7501193CFASO in effect. Therefore, contrary to appellant’s assertions, his sentence was lawful.
WE THEREFORE AFFIRM THE ORDER APPEALED IN ALL RESPECTS.
GRIMES, A.C.J., and RYDER and DAN-AHY, JJ., concur.